Citation Nr: 0918140	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for asthma, to include 
as due to herbicide exposure.

3.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure.

4.  Basic eligibility to nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The appellant served in the Maine Army National Guard, with 
documented periods of active duty for training from August to 
December of 1967, in May 1968, in April 1969, from April 1969 
to May 1969, from August 1970 to September 1970, in July 
1971, and in June 1972.  A July 1973 record also indicates 
that the appellant was to be ordered to fifteen days of 
active duty for training in August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision letter and an 
August 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDINGS OF FACT

1.  The appellant's multiple sclerosis was not manifest in 
service or for many years later; moreover, the appellant did 
not serve in Vietnam and was not otherwise exposed to 
herbicides during active duty training.

2.  The appellant's asthma was not manifest in service or for 
many years later; moreover, the appellant did not serve in 
Vietnam and was not otherwise exposed to herbicides during 
active duty training.

3.  The appellant's type II diabetes mellitus was not 
manifest in service or for many years later; moreover, the 
appellant did not serve in Vietnam and was not otherwise 
exposed to herbicides during active duty training.

4.  The appellant's service did not encompass active duty, 
any period of active duty for training during which he was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, or any period of inactive 
duty training during which he was disabled or died from an 
injury incurred or aggravated in the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by 
service, or as due to herbicide exposure.  38 U.S.C.A. 
§§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Asthma was not incurred in or aggravated by service, or 
as due to herbicide exposure.  38 U.S.C.A. §§ 101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.159, 3.303, 3.307, 3.309 (2008).

3.  Type II diabetes mellitus was not incurred in or 
aggravated by service, or as due to herbicide exposure.  
38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.159, 3.303, 3.307, 3.309 
(2008).

4.  Basic eligibility for nonservice-connected pension 
benefits is not established.  38 U.S.C.A. §§ 101, 1521 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.3, 3.6 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Presumptive 
periods, such as those set forth in 38 C.F.R. §§ 3.307 and 
3.309, do not apply to active duty for training or inactive 
duty training.  See Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991). 

In this case, the appellant has asserted that his claimed 
disabilities arose as a consequence of being exposed to Agent 
Orange while serving in Gagetown, New Brunswick, Canada in 
1971 and 1972.  He has submitted a letter from a fellow 
soldier, received in February 2007, indicating his presence 
at that location in 1971 and 1972.  His service records 
reflect that he was ordered to report to that location for 
active duty for training in 1972 and 1973.

As to Agent Orange, the Board notes that a list of diseases 
under 38 C.F.R. § 3.309(e) for which service connection may 
be granted on a presumptive basis under 38 C.F.R. 
§ 3.307(a)(6)(iii) includes type II diabetes mellitus, but 
not asthma or multiple sclerosis.  Moreover, in addressing 
the appellant's contentions in the August 2007 rating 
decision, the RO cited to "Technical Report 114, Field 
Evaluation of Desiccants and Herbicide Mixtures as Rapid 
Defoliants" as verifying that "basic desiccants and Agent 
Orange, Blue, and various other agents" were tested at Base 
Gagetown, New Brunswick, Canada, during the period of 
December 1966 through October 1967.  There is no 
documentation, however, of herbicide testing concurrent with 
the appellant's training at Base Gagetown in the early 1970s.  
The Board accordingly finds no basis for further 
consideration of the appellant's claims with regard to his 
Agent Orange contentions.

As to the question of direct service connection, the Board 
notes that in a September 2007 Notice of Disagreement, the 
appellant reported first seeking medical treatment in 1980.  
He has not asserted continuity of symptomatology of his 
disorders since service.  As to the onset of the appellant's 
disorders, the Board observes that a February 2007 statement 
from George J. Wright, III, M.D., indicates that the 
appellant was initially diagnosed with multiple sclerosis in 
1994.  His asthma is first referenced in a June 2004 private 
medical record, and in the same month he was noted to have 
elevated blood sugars.  A private treatment record from July 
2004 contains the first reference to type II diabetes 
mellitus.  None of the appellant's treatment providers have 
suggested in any manner that one or more of his three claimed 
disabilities are etiologically related to service.

There is no evidence linking the appellant's claimed 
disorders to service.  Consequently, the Board does not find 
that the competent medical evidence of record supports the 
appellant's claim.  Currently, the only evidence of record 
supporting the appellant's claim is his own lay opinion.  The 
appellant, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Overall, the preponderance of the evidence is against the 
appellant's claims for service connection for multiple 
sclerosis, asthma, and type II diabetes mellitus, all claimed 
as due to Agent Orange exposure, and these claims must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Eligibility for nonservice-connected pension benefits

The appellant seeks non-service-connected pension benefits.  
Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct and who meets certain annual 
income limitation requirements.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.3(a)(3).

In this case, however, the appellant's service did not 
encompass active duty, any period of active duty for training 
during which he was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, or any period of 
inactive duty training during which he was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Accordingly, the claim for basic eligibility for nonservice-
connected pension benefits must be denied as a matter of law, 
on the basis of the lack of legal merit and legal 
entitlement.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the appellant was notified of the 
information and evidence needed to substantiate and complete 
his service connection claims in a July 2006 letter.  In the 
same letter, the appellant was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate 
these claims, as his service treatment and relevant private 
post-service medical records have been added to the claims 
file.  To date, the RO has not afforded the appellant a fully 
comprehensive VA examination, with a report containing 
opinions as to the etiology of his claimed disorders.  A VA 
examination is not "necessary" in conjunction with these 
claims under 38 U.S.C.A. § 5103A(d).  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the claimant has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the claimant suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, however, there is no 
evidence linking the appellant's claimed disorders to service 
and no reasonable possibility that a VA examination would 
result in findings favorable to the appellant.  Accordingly, 
the Board concludes that an examination and etiology opinions 
are not "necessary."  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

As to the pension eligibility claim, the United States Court 
of Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither VA's duty to assist nor its duty to notify 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Also, the VA General Counsel has held that the notice and 
duty to assist provisions are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
claimed and further factual development could not lead to an 
award.  See VAOPGCPREC 5-2004 (June 23, 2004).  Recent 
regulatory revisions further reflect that, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement or when, as a matter of law, entitlement to the 
benefit claimed cannot be established.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for multiple sclerosis, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for asthma, to include as 
due to herbicide exposure, is denied.

Entitlement to service connection for type II diabetes 
mellitus, to include as due to herbicide exposure, is denied.

As the appellant lacks basic eligibility to nonservice-
connected pension benefits, the appeal is denied as to this 
issue.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


